The State of TexasAppellee/s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 25, 2015

                                        No. 04-14-00060-CR

                                         John DONOHUE,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR3514
                           Honorable Raymond Angelini, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

           The Appellant’s Motion for Extension of Time to File Response is hereby DENIED.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court